Name: 2002/441/EC: Commission Decision of 10 June 2002 amending Decision 2002/69/EC concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2002) 2062)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  trade;  agricultural policy;  animal product;  fisheries
 Date Published: 2002-06-11

 Avis juridique important|32002D04412002/441/EC: Commission Decision of 10 June 2002 amending Decision 2002/69/EC concerning certain protective measures with regard to the products of animal origin imported from China (Text with EEA relevance) (notified under document number C(2002) 2062) Official Journal L 151 , 11/06/2002 P. 0016 - 0018Commission Decisionof 10 June 2002amending Decision 2002/69/EC concerning certain protective measures with regard to the products of animal origin imported from China(notified under document number C(2002) 2062)(Text with EEA relevance)(2002/441/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Whereas:(1) Under Directive 97/78/EC the necessary measures must be adopted as regards the import of certain products from third countries where any cause likely to constitute a serious risk to animal or human health appears or is spreading.(2) Following the detection of chloramphenicol in certain aquaculture and fishery products imported from China, the Commission adopted Decision 2001/699/EC of 19 September 2001, concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in China and Vietnam(2).(3) Furthermore, following the serious shortcomings identified during a Community inspection visit to China, the Commission adopted Decision 2002/69/EC of 30 January 2002, concerning certain protective measures with regard to the products of animal origin imported from China(3). This Decision provides that it shall be reviewed on the basis of the information provided by Chinese competent authorities, any results from the increased monitoring and testing carried out by Member States on consignments arriving before 14 March 2002 and, if necessary, on the results of an on-the-spot inspection visit by Community experts.(4) Following the information provided by the Chinese authorities and the favourable results of the tests carried out on certain crustaceans caught in the Atlantic Ocean, in certain fishery products of some fish species and in gelatin, imports of these products from China should be authorised. However, since the presence of chloramphenicol has been detected in fishery products of the species Alaska pollack, cod and redfish, it is necessary to ensure their safety, and to foresee a transitional period until 30 September 2002, during which the imports of these products shall be subjected to intensified monitoring and testing of a 20 % of the consignments arriving to the Community border inspection post.(5) Since the presence of chloramphenicol has also been detected in casings imported from China, it is necessary to subject the imports of this product to the same intensified monitoring and testing provided for the fishery products of the species Alaska pollack, cod and redfish.(6) Regulation (EC) No 178/2002 of the European Parliament and of the Council(4) sets up the Rapid Alert System for food and feed, and recourse to it is appropriate for implementing the mutual information requirement laid down in Directive 97/78/EC.(7) This Decision should be reviewed in the light of information and guarantees provided by the competent authorities of China and on the basis of the results of the tests carried out by Member States.(8) Decision 2002/69/EC should, therefore, be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/69/EC is amended as follows:1. In Article 2 paragraph 2 is replaced by the following: "2. By derogation from paragraph 1, Member States shall authorise the imports of products listed in Annex I and II of the present Decision in accordance with the following provisions, in addition to the provisions of Directive 97/78/EC. In the case of products listed in Annex II, imports shall be authorized only if the results of the test referred to in Article 3 are favourable."2. Article 3 is replaced by the following: "Article 31. Until 30 September 2002 Member States shall, using appropriate sampling plans and detection methods, subject 20 % of all consignments of products imported from China and listed in the Annex II to the present Decision, to a chemical test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out, in particular, with a view to detecting the presence of residues of veterinary drugs, pesticides, contaminants and prohibited substances.2. Member States shall immediately inform the Commission of the results of the test referred to in paragraph 1, by means of the Rapid Alert System for food and feed, set up by Regulation (EC) No 178/2002."3. Article 6 is replaced by the following: "Article 6This Decision shall be reviewed on the basis of the information and guarantees provided by the Chinese competent authorities, the results of the tests referred to in Article 3 and, if necessary, the results of an on the spot inspection visit by Community experts."4. The text in the Annex to this Decision is added as Annexes I and II.Article 2This Decision shall apply from 14 June 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 10 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 251, 20.9.2001, p. 11.(3) OJ L 30, 31.1.2002, p. 50.(4) OJ L 31, 1.2.2002, p. 1.ANNEX"ANNEX IList of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community- Fishery products, which are caught, frozen and packaged in their final packaging at sea and landed directly on Community territory, excluding all crustaceans except those caught in the Atlantic Ocean referred to below, and excluding: entire fish, fish deheaded and gutted and fish fillets from species listed in Annex II which require testing- Entire crustaceans caught in the Atlantic Ocean, which have not undergone any preparation or processing operation other than freezing and packaging in their final package at sea and landed directly on Community territory- GelatineANNEX IIList of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community, subject to a chemical test under the conditions of Article 3- Entire fish, fish deheaded and gutted and fish fillets from the following species caught at sea:- Alaska pollack (Theragra chalcogramma)- cod (Gadus spp.)- redfish (Sebastes spp.)- Casings"